DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Email Communication
Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web.  See MPEP 502.01, 502, 502.05.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4, 13, and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 4, 13, and 22 recite, either verbatim or with slight variation, “wherein the thermal barrier further includes insulating material between the at least one second component and the first cooling system” which are limitations not supported by the originally filed specification.  Paras. 0021 and 0035 of the present written description recite, “In some embodiments, the barrier 114 includes insulating or buffering material. In some embodiments, the barrier 114 includes a sealed vacuum.”  Nowhere, however, does the present written description allow for a thermal barrier that includes a sealed vacuum (Cls. 1, 10, and 19) AND insulating material (Cls. 4, 13, and 22, respectively) as presently claimed.
For the purposes of examination, the limitations will be considered as recited.
Appropriate clarification or correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-14, 16-23, 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Chow et al. (US 10,390,455 – hereinafter, “Chow”) in view of Bell et al. (US 5,212,626 – hereinafter, “Bell”) and further in view of Tuttle (US 2019/0274232).
With respect to claim 10, Chow teaches (In Fig 1 and the text thereto) a circuit board (104) for separating temperature domains in cooled systems, the circuit board comprising: at least one first component (102) configured to be cooled by a first cooling system (114, 122); and at least one second component (Col. 4, ll. 50-53, “other circuit components”) conductively coupled to the at least one first component (102) by a superconductive portion (110, where in Col. 3, l. 65 -  Col. 4, l. 2 Chow discloses the use of carbon nanotubes and in Col. 6, ll. 5-9 Chow discloses that such carbon nanotubes are superconductors at cryogenic temperatures) of a power plane (110 + 118, Col. 5, ll. 1-3, “power”) of the circuit board.  Chow further teaches that the superconductive portion includes any suitable structure providing an electrical connection with limited thermal transfer but fails to specifically teach or suggest that the superconductive portion of the power plane is a high temperature cuprate superconductor, and the presence of a thermal barrier including a sealed vacuum between the at least one second component and the first cooling system.  Bell, however, teaches using a high temperature cuprate superconductor (yttrium-barium-copper oxide) as a superconductive portion of a power plane of a circuit board (Col. 2, ll. 30-43).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bell with that of Chow, such that the electrical conductors (110) of Chow comprise a cuprate superconductor such as yttrium-barium-copper oxide, as taught by Bell, since doing so would provide for a superconductive portion which allows for superconducting above the boiling point of liquid nitrogen thus allowing for relatively warm amounts of liquid nitrogen to be used if desired.
With respect to a thermal barrier including a sealed vacuum between the at least one second component and the first cooling system, Tuttle teaches (In Fig 3A) a circuit board (302) including a first cooling system (Cryogenic cooling system 322/324) and at least one second component (306 and/or 340), with a thermal barrier including a sealed vacuum (352, ¶ 0042) between the at least one second component and the first cooling system (352 is thermally between 322/324 and 306, and 352 is both thermally and physically between 322/324 and 340).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tuttle with that of Chow, such that a thermal barrier including a sealed vacuum is provided between the at least one second component and the first cooling system, as taught by Tuttle, since doing so would isolate the thermal influence of the cryogenic liquid from the second component (Tuttle: ¶ 0042).
With respect to claim 19, Chow teaches (In Fig 1 and the text thereto) an apparatus for separating temperature domains in cooled systems, the apparatus comprising: a first cooling system (114, 122); and a circuit board (104) comprising: at least one first component (102, Col. 5, ll. 15-17, 29-33) configured to be cooled by the first cooling system; at least one second component (Col. 4, ll. 50-53, “other circuit components”) conductively coupled to the at least one first component by a superconductive portion (110, where in Col. 3, l. 65 -  Col. 4, l. 2 Chow discloses the use of carbon nanotubes and in Col. 6, ll. 5-9 Chow discloses that such carbon nanotubes are superconductors at cryogenic temperatures) of a power plane (110 + 118, Col. 5, ll. 1-3, “power”) of the circuit board.  Chow further teaches that the superconductive portion includes any suitable structure providing an electrical connection with limited thermal transfer but fails to specifically teach or suggest that the superconductive portion of the power plane is a high temperature cuprate superconductor, and the presence of a thermal barrier including a sealed vacuum between the at least one second component and the first cooling system.  Bell, however, teaches using a high temperature cuprate superconductor (yttrium-barium-copper oxide) as a superconductive portion of a power plane of a circuit board (Col. 2, ll. 30-43).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bell with that of Chow, such that the electrical conductors (110) of Chow comprise a cuprate superconductor such as yttrium-barium-copper oxide, as taught by Bell, since doing so would provide for a superconductive portion which allows for superconducting above the boiling point of liquid nitrogen thus allowing for relatively warm amounts of liquid nitrogen to be used if desired.
With respect to a thermal barrier including a sealed vacuum between the at least one second component and the first cooling system, Tuttle teaches (In Fig 3A) a circuit board (302) including a first cooling system (Cryogenic cooling system 322/324) and at least one second component (306 and/or 340), with a thermal barrier including a sealed vacuum (352, ¶ 0042) between the at least one second component and the first cooling system (352 is thermally between 322/324 and 306, and 352 is both thermally and physically between 322/324 and 340).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tuttle with that of Chow, such that a thermal barrier including a sealed vacuum is provided between the at least one second component and the first cooling system, as taught by Tuttle, since doing so would isolate the thermal influence of the cryogenic liquid from the second component (Tuttle: ¶ 0042).
With respect to claims 11 and 20, Chow further teaches that the at least one second component is configured to be cooled by a second cooling system (IE natural convection) configured to provide a lesser degree of cooling relative to the first cooling system.
With respect to claims 12 and 21, Chow further teaches that the at least one second component (“other circuit components”) is conductively coupled to the at least one first component (102) by bridging the superconductive portion (110) of the power plane of the circuit board to a non-superconductive portion (118) of the power plane that is conductively coupled to the at least one second component (Col. 4, ll. 50-53).
With respect to claims 13 and 22, as best understood by the Examiner, Chow as modified by Bell and Tuttle teaches the limitations of claims 10 and 19 as per above and Tuttle further teaches that the thermal barrier further includes insulating material between the at least one second component and the first cooling system (¶ 0042, “one or more vacuum layers” which necessitates that the thermal barrier (352) of Tuttle has an insulating material between the layers and thus an insulating material between the at least one second component and the first cooling system as claimed).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tuttle with that of Chow, such that a thermal barrier including a sealed vacuum with insulating material is provided between the at least one second component and the first cooling system, as taught by Tuttle, since doing so would isolate the thermal influence of the cryogenic liquid from the second component (Tuttle: ¶ 0042)
With respect to claims 16 and 25, Chow further teaches that the first cooling system comprises a cryogenic cooling system (Col. 1, ll. 7-10, Col. 3, ll. 6-8).
With respect to claims 17 and 26, Chow further teaches that the first cooling system is configured to provide cooling meeting or falling below a superconductivity threshold associated with the superconductive portion (110) of the power plane (See: Col. 3, l. 58 – Col. 4, l. 2. and Col. 6, ll. 5-9, wherein in order for the carbon nanotubes to be, “thermally insulative” the first cooling system must be able to provide cooling to the point that the carbon nanotubes are superconductive).
With respect to claims 18 and 27, Chow further teaches that the second cooling system (IE natural convection) is configured to provide cooling above a superconductivity threshold associated with the superconductive portion of the power plane (While Chow does not specifically disclose the temperature of the air used to cool the other components on the circuit board, it is safely assumed to be higher than the superconductivity threshold temperature of the superconductive portion since Chow relies on insulative layers (108, 116) to prevent parasitic heat flux from the atmosphere around the first component. Col. 4, ll. 46-49.  Further, Chow relies on the superconductive portion (110) being thermally insulating to also protect from parasitic heat flux. Col. 3, ll. 58-65).
With respect to method claims 1-4, 7-9, the method steps recited in the claims are inherently necessitated by the device structure as taught by the Chow, Bell, and Tuttle references (See the above rejection to claims 10-13, 16-18).
With respect to claims 14 and 23, Chow as modified by Bell and Tuttle teaches the limitations of claims 10 and 19 as per above but fails to specifically each or suggest that the first component comprises a CPU.  The Examiner hereby takes Official Notice of the conventionality of having an integrated circuit chip, such as the one disclosed by Chow, be a CPU.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have the integrated circuit chip (102) of Chow be a CPU since doing so would allow for the integrated circuit to perform high level processing.
With respect to method claim 5, the method steps recited in the claims are inherently necessitated by the device structure as taught by the Chow, Bell, and Tuttle references as modified by the Examiner’s Official Notice.

Claims 6, 15 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Chow in view of Bell in view of Tuttle and further in view of Murakami et al. (US 8,787,021 – hereinafter, “Murakami”).
With respect to claims 15 and 24, Chow as modified by Bell and Tuttle teaches the limitations of claims 10 and 19 as per above but fails to specifically teach or suggest that the second component comprises a voltage regulator module.  Murakami, however, teaches (In Fig 2) mounting a voltage regulator module (222) on a PCB (202) adjacent at least one first component which is an integrated circuit (224).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teachings of Murakami with that of Chow, such that the other circuit component of Chow is a voltage regulator module, as taught by Murakami, since doing so would allow for a stable operating voltage to be supplied to the integrated circuit (102) of Chow.
With respect to method claim 6, the method steps recited in the claims are inherently necessitated by the device structure as taught by the Chow, Bell, Tuttle references as modified by Murakami.

Response to Arguments
With respect to the Applicant’s remarks to claims 1, 10 and 19 that, “However, Chow fails to disclose, teach, or suggest that the insulative layer 116 includes a sealed vacuum. Accordingly, Chow fails to disclose, teach, or suggest at least the limitations of claims 10 and 19 as amended of "a thermal barrier including a sealed vacuum between the at least one second component and the first cooling system." Similarly, Chow fails to disclose, teach, or suggest at least the limitations of claim 1 as amended of "insulating the at least one second component from the first cooling system using a thermal barrier including a sealed vacuum." Neither Bell nor Murakami, alone or in combination, cure the above-described deficiencies of Chow. 
Because the cited references, individually or in combination, do not disclose, teach, or suggest every element and limitation of independent claims 1, 10, and 19 of the present application, no combination of only the cited references can be used to establish a prima facie case of obviousness against independent claims I, 10, and 19 of the present application under 35 U.S.C. § 103. Therefore, independent claims 1, 10, and 19 and their dependent claims are allowable. Applicant therefore respectfully requests that the rejections under 35 U.S.C. § 103 be withdrawn.” (Present remarks pages 8-9) the Examiner agrees that none of the previously cited references teach or suggest the amended limitations of claims 1, 10, and 19, however newly discovered Tuttle is believed to teach the amended limitations therein (See the above rejections to claims 1, 10, and 19). 
Accordingly, claims 1, 10, and 19 are believed to be prima facie obvious in view of Chow, Bell, and Tuttle.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                                       
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M PAPE whose telephone number is (571)272-2201. The examiner can normally be reached M-F: 9am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY PAPE/Primary Examiner, Art Unit 2835